PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/102,408
Filing Date: 13 Aug 2018
Appellant(s): Park et al.



__________________
Jihan Joo
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 03/08/2021.
(1)	GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Sept 2020 Final Action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
(2) Response to Arguments
Appellant argues:
Appellant asserts, on pages 4-9, of the March 2021 Appeal Brief, that the combination of Li and Zhang do not disclose all the elements of claim 9 (Brief, section ‘B.’ on p. 4). For instance, the Appellant asserts that Li in view of Zhang does not teach “based on determining that the distributed unit did not receive at least one RA preamble from the wireless device via the RA resource of the cell after the sending the indication, sending, by the distributed unit to the central unit, an RA failure indication associated with the wireless device”. For support of this argument Appellant states: (a) that while Li teaches a sending a failure message, the failure message is not based upon the function of the distributed unit not receiving a preamble. Rather, Li shows that at least one RACH signal with a preamble, i.e. message 3.1, Figure 11 or 1250, Figure 12, is received at the distributed unit. Because Li shows receiving the preamble at the distributed unit, the failure message cannot be due to failure to receive the message. (Brief, at p. 6 and Brief at p. 7, last paragraph); and (b) Zhang does not cure the deficiency because Zhang, while sending a failure message does not send the failure 


Examiner answers:
First, Li clearly shows the first two steps of the claim along with the argued Indication message 1.2 in Figure 11, or 1230 in Figure 12. As noted in the Final Action pp. 7-9 and rephrased rejection above Li teaches MCG/MeNB (central unit) sends request message 1.1 in Figure 11 with configuration parameters to a distributed unit SCG/SeNB (distributed unit) and receives the response 1.2 from the SCG/SeNB (see Figure 11 and Li [0121], [0169], [0175], [0179], [0180] where the SeNB/SCG sends a response message 1.2 in Figure 11, see also steps 1225 and 1230 in Figure 12, discussing that the SeNB/SCG sends message 1.2 or message 1230 indicating the  random access “RACH” preamble and RACH resource Mask Index for the UE to use in accessing SeNB).  Accordingly Li reasonably teaches the first two steps of claim 9, i.e., receiving, by a distributed controller/unit associated with a base station, from a central unit associated with the base station a first message comprising cell configuration parameters of a cell, and sending, by the distributed controller to the central unit an indication of a random access (RA) resource of the cell for a wireless device.


    PNG
    media_image2.png
    274
    290
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    238
    266
    media_image3.png
    Greyscale

- Li, Pub # 2014/0192775 Figure 11. 		 -  Li, paragraph [0180], partial reprint. 

Second, regarding Appellants assertion that Li teaches receiving the preamble and therefore cannot teach the Claim 9 – Argued Feature, Li shows at least part of that feature as follows: 
a)	Li at least teaches in paragraph [0180] Partial Reprint Above, that the distributed unit, SeNB is evaluating if it got a preamble and can send a failure message to the Central Unit ([0180] Partial Reprint, lines 1-3, and last 3 lines).   
b)	The failure evaluation happens after the indication message. For example Li teaches the indication 1.2 in Figure 11 above, then messages 2.1-2.3 where the preamble is passed to UE, then message 3.1 in Figure 11 reprinted above, that includes a RACH preamble is sent to the SCG. The SCG corresponds to the SeNB Figure 12 (Li, [0121]). Message 3.1 occurs after the indication message 1.2 and is an attempt to send a preamble to the SCG/SeNB. Message 1.2 sends channel parameters i.e. preamble preamble (see [0180], first three lines and last six lines partial reprint above where Li state if the SeNB receives the preamble success is determined. Otherwise the SeNB/SCG or UE can determine failure).  Accordingly, contrary to the Appellants assertion Li shows that after the indication 1.2, the SeNB/SCG (distributed unit) evaluates whether or not it receives the RACH preamble.
Third, the Examiner applied Zhang to complete the teaching of the Claim 9 – Argued Feature. (Notes that in Brief, section ‘A.’ on p. 4 provided wrong Zhang’s reference number which is 2007/0019609). Zhang (2016/0338140) at Fig. 22, paragraphs [0374], [0375], [0378], [0381] is discussing a MeNB (central unit) adding an SeNB (distributed unit). Zhang shows the message exchange for configuration including a response from the distribute unit. Thus a distributed unit sending indication to a central unit.   Zhang, paragraphs [0434] - [0437], states that after the configuration a UE sends a random access request RACH, with Preamble to a distributed unit (SeNB in Fig. 22, see also Zhang, paragraphs [0461], [0462], [0489]). Additionally, Zhang in, step 603, Fig. 27 reprinted below, and at paragraphs [0543] - [0544] states that the SeNB sends a RACH Failure indication to a first Node when it does not receive the random access RACH, see also Zhang [0515], [0517], [0519]. 

    PNG
    media_image4.png
    236
    541
    media_image4.png
    Greyscale

	     -  Zhang, (Pub # 2016/0338140 A1), Fig. 27. 
 Because Zhang, says that the RACH message from a mobile/UE includes a preamble and shows sending the failure message if the distributed unit does not receive the RACH, Zhang is showing a failure message if no preamble is received (See step 603 above, and at least paragraphs [0434] - [0437] of Zhang stating that the RACH includes a preamble). 
Fourth, because Li already showed evaluation of whether or not a RACH preamble is received after the indication message (message 1.2 in Figure 11, 1230 in Figure 12) and as noted above Zhang also shows a RACH message with a preamble sent to an SeNB, i.e. distribute unit, after configuration message, and Zhang teaches sending a RACH Failure Message if the RACH with preamble is not received. Accordingly, Li as modified by Zhang teaches the Claim 9 – Argued Feature, i.e.  “based on determining that the distributed unit did not receive at least one RA preamble from the wireless device via the RA resource of the cell after the sending the indication, sending, by the distributed unit to the central unit, an RA failure indication associated with the wireless device” (Claim 9 – Argued Feature). 
	Because: (1) Li shows the first two steps of the claim and in addition, Li shows the distributed unit evaluates the preamble after the distributed unit sent the indication 
	
Appellant argues: 
Appellant asserts, on page 9, of the March 2021 Appeal Brief, that the combination of Li and Zhang do not disclose all the elements of claim 14 (Brief, section ‘C.’ on p. 9). For instance, the Appellant asserts that Li in view of Zhang does not teach “based on determining that the distributed RAN entity did not receive at least one RA preamble from the wireless device via the RA resource of the cell after the sending the indication, sending, by the distributed RAN entity to the central RAN entity, a first message that indicates an RA failure associated with the wireless device” (Claim 14 – Argued Feature), as in claim 14 lines 4-7. (Brief p. 9 section ‘C’). For support of the argument the Appellant states that the reasoning is the same as that the Appellant made for claim 9, above (See March 2021 Appeal Brief p. 9).

Examiner answers:
Because, the Appellant does not pose further arguments for claim 14, the Examiner response is the same as that above for claim 9. Based upon that reasoning above that Li in view of Zhang teaches all of the elements of claim 14. For example as noted above Li shows the sending step as in claim 14 lines 1-3, by showing message distributed RAN entity.  And, Zhang also shows in [0434] sending failure message by the distributed RAN entity if the RACH is not received. Because Zhang shows the RACH include the preamble, Zhang shows a failure message sent by the distributed RAN entity to the central RAN entity, i.e. MeNB if the preamble is not received. See Zhang Fig. 27, step 603 above.  
Thus Li in combination with Zhang teach all the elements of claim 14, including the Claim 14 – Argued Feature.

Appellant argues: 
Appellant asserts, on pages 9-10, of the March 2021 Appeal Brief, that the combination of Li and Zhang does not disclose all the elements of claim 21 (Brief, section ‘D.’ on p. 9-10). For instance, the Appellant asserts that Li in view of Zhang does not teach “based receiving, by the central unit from the distributed unit, an RA failure indication associated with the wireless device, wherein the RA failure indication is based upon the RA resource of the cell” (Claim 21 – Argued Feature), as in claim 21 lines 8-10. (Brief p. 9-10 section ‘D’). For support of the argument the Appellant states that paragraphs [0044] to [0045] show that Zhang teaches that the User Terminal (UE) indicates the failure to the first node and not the SeNB (distributed unit). Accordingly Zhang does not teach the Claim 21 - Argued Feature (see Appeal Brief p. 10). 
Examiner answers:
As an initial matter, Appellant has pointed to the wrong sections of Zhang.  Zhang teaches many ways of sending the failure message. Accordingly, Appellant has referenced the wrong sections of Zhang and while Zhang does teach the UE can send a failure message, however, Zhang also shows that the SeNB can send the failure messages as follows. 
In more detail, Zhang teaches that the second node SeNB (distributed unit) can send the failure message to the MeNB (central unit). Zhang Fig. 22, paragraphs [0374], [0375], [0378], [0381] is discussing a MeNB, i.e. central unit, adding an SeNB, i.e. distributed unit, and exchanging configuration messages, thus a distributed unit sending indication to a central unit.  Zhang, paragraphs [0434] - [0437], states that a UE sends a random access request RACH, with Preamble to a second node ‘distributed unit’ (SeNB Fig. 22, see also Zhang paragraphs [0461], [0462], [0489]). Additionally Zhang in, step 603, Fig. 27 reprinted below, and at paragraphs [0543] - [0544] states that the SeNB (distributed unit) sends a RACH Failure indication to a first Node (MeNB or Central Unit) when it does not receive the random access RACH, see also Zhang [0515], [0517], [0519]. 
                
    PNG
    media_image4.png
    236
    541
    media_image4.png
    Greyscale

	     -  Zhang, (Pub # 2016/0338140 A1), Fig. 27. 

Because Appellant has referenced the wrong sections of Zhang and as noted above Zhang does teaches in other sections that a distributed unit sends to a central unit the failure message, thus Li in combination with Zhang teach the Claim 21 – Argued Feature.  

Appellant argues: 
Appellant asserts, on page 10 of the March 2021 Appeal Brief that the dependent claims are allowable based upon dependency. However does not argue any claim limitations. 

Examiner answers:
Because in the discussion above the Examiner has shown that all elements of claim 9, 14, and 21 are taught by the combination of Li and Zhang, thus Li in view of Zhang teach the dependent claims as well. 

All issues raised by the Appellant have been addressed. The same grounds of rejections are maintained.


Respectfully submitted,
/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        

Conferees:
/ANTHONY S. ADDY/Supervisory Patent Examiner, Art Unit 2645                                                                                                                                                                                                        

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.